Citation Nr: 9924433	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for periodontal disease 
due to dental trauma in service (for outpatient dental 
treatment purposes).

3.  Entitlement to service connection for residuals of a 
ruptured right ear drum.

4.  Entitlement to an increased rating for residuals of 
fracture to the right and left mandible, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
January 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 and June 1997 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented 
establishing a nexus, or link, between the current medical 
findings for arteriosclerotic heart disease and the 
appellant's s period of active duty.

2.  Competent medical evidence has not been presented showing 
periodontal disease due to dental trauma and periodontal 
disease itself is not a disability for which service 
connection may be granted.

3.  The first indication of an in-service injury to the ears 
was on the appellant's February 1995 claim for service 
connection and, in support of his claim, the appellant had 
his brother submit a lay statement dated April 1996 to the 
effect that the appellant had sustained ear trauma from a 
blast incident in service.

4.  Service medical records, including service separation 
examination dated January 1964, are entirely negative for 
ear/hearing complaints related to a blast injury or incident; 
the appellant was treated for left otitis externa in July 
1962, but service medical records, including service 
separation examination, are negative for a perforated right 
tympanic membrane.

5.  Private hospital records dated August 1967 show that the 
appellant was hospitalized for severe right ear infection, 
diagnosed as mastoiditis, but he did not report any history 
of blast injury to the ears or prior ear problems, including 
a perforated or ruptured right tympanic membrane.

6.  A current ear disability is shown, related by history to 
in-service ear injury, but the objective evidence of record 
does not establishes the incurrence an injury to the ear(s) 
in service or treatment of a perforated right tympanic 
membrane.
7.  The appellant's service-connected residuals of fracture 
to the mandible are currently manifested by complaints of 
chewing difficulty and a gap between the upper and lower 
jaws.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction, has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for 
periodontal disease due to dental trauma has not been 
presented.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  Residuals of perforation of the right tympanic membrane 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of fracture to the right and left 
mandible are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9904 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from February 1960 to 
January 1964.  Service dental records show that the appellant 
had several extractions in 1960 and that he sustained a 
fractured mandible, requiring reduction and immobilization, 
in March 1962.  Clinical findings reflect that there was a 
simple fracture of the left and right mandible, with no 
artery or nerve involvement.  The appellant was hospitalized 
62 days.  The fractures were recharacterized as bilateral 
compound fractures.  Again, no artery or nerve involvement 
was noted.  The jaw was surgically wired.  Service medical 
records reflect that the appellant was seen for left otitis 
externa in July 1962.  The ear was irrigated and he was 
returned to duty.  The next day the appellant reported 
worsening ear pain and he was prescribed an antibiotic.  
Service medical records are positive for complaints of 
breathing difficulty, assessed as asthma.  It was noted that 
the appellant stated he had asthma as a child although this 
was not shown on his service entrance examination.  Service 
medical records, including report of separation examination 
dated January 1964, are negative for heart disease, 
perforated right tympanic membrane, or hearing loss.

In February 1995, the appellant filed a claim for service 
connection for a perforated right ear drum, due to a blank 
round having been shot in his face by another serviceman, 
residuals of a broken jaw related to a fight, and heart 
disability.  He noted that he had breathing difficulty in 
service.

In March 1995, a VA heart examination was conducted.  The 
appellant reported a history of high blood pressure and 
myocardial infarction 10 to 11 years earlier.  He reported 
that he has not used medication in the past 2 to 3 years, 
except for 1 Aspirin a day, and that he walked 40 minutes 
briskly a day.  A comprehensive heart examination was 
conducted.  The diagnoses were arteriosclerotic 
cardiovascular disease, status post myocardial infarction 
(functional I), and hypertension.

In March 1995, a VA audiological examination was conducted.  
By history, the appellant sustained a right perforated 
tympanic membrane when a blank round was fired near his face 
and he currently experienced bilateral hearing loss.  He 
denied any drainage or infection of the ears, but reported 
ringing of the ears.  Examination revealed that the 
"tympanic membrane is sucked way down and is draping over 
the ossicles."  The left tympanic membrane was also severely 
scarred.  Examination of the oral cavity was normal except 
for an abnormal bite and dental problems.  The examiner 
concluded that there was bilateral hearing loss and bilateral 
ear trouble with evidence of possible bilateral perforation.  
He further stated that "It is my impression that he probably 
had both ear drums blown out by the explosion to which he was 
subjected and that his problems have continued from that 
time.
In April 1995, a VA dental examination was conducted.  The 
appellant was diagnosed with missing teeth, periodontal 
disease of the remaining mandibular teeth, root tips, and 
periapical lesion of the tooth number 22.  The recommended 
treatment was a new maxillary denture and periodontal 
treatments of the remaining mandibular teeth after several 
indicated extractions.

VA dental treatment record dated July 1995 reflects that the 
appellant underwent dental examination.  A cyst-like, 
palatable lesion to the left of the maxillary midline was 
found.  It was noted that he required a new denture and 
several mandibular extractions, but that there was no acute 
infection.  He was informed that he lacked outpatient dental 
treatment eligibility.

In March 1996, a VA audiological examination was conducted.  
Again, the appellant reported a history of a blank round 
exploding in his face and a concussion from the blast that 
totally deafened him in the right ear.  He reported that he 
had drainage from the ear at the time of the injury, but that 
he did not seek medical treatment for months.  Examination 
revealed a "very large healed posterior perforation" of the 
right tympanic membrane, which was mildly retracted, with a 
small perforation that was open.  No infectious drainage was 
found or other related problems.  Abnormalities of the left 
tympanic membrane were also shown, but no perforation was 
seen.  An audiogram revealed hearing loss.  The examiner 
concluded as follows:

This patient has evidence of a severe 
trauma to each middle ear space and 
tympanic membrane in the past.  He has 
had a very large perforation of the right 
ear which has sealed down to 
approximately 1 mm. perforation at this 
time.  On the left, I cannot tell if he 
had  a perforation previously, but he had 
a large retraction pocket with abnormal 
draping of the drum down onto the stapes.  
These are consistent with severe acute 
trauma to the ears and strongly suggest 
that the patient had a bilateral 
perforation at that time as a result of 
the blast injury to his face.  It is my 
impression that his current hearing 
losses are all directly associated with 
those injuries.
On VA dental examination in March 1996, the appellant was 
noted to require a new denture.  It was further noted that 
his remaining lower teeth were periodontally involved.

By a rating decision dated April 1996, service connection was 
granted for mandibular fracture.

In a July 1996 statement, the appellant argued that he had 
chronic ear problems in service subsequent to the blast 
injury, including hearing difficulties.  The appellant 
reported that he was treated post service by Dr. Donaldson, 
but that he was deceased and his records had since been 
destroyed.  The appellant argued that he should receive at 
least 20 percent compensation for his fractured mandible 
because of severe jaw displacement.  Also, he denied having 
ever had asthma before, during or after service, and argued 
that his chest pain and breathing difficulties were early 
manifestations of his heart disease.

Accompanying the appellant's July 1996 statement were a 
couple of lay statements from people who knew him soon after 
discharge, each attesting that the appellant had ear problems 
and sought medical treatment post service.  The statement 
from his brother noted, in particular, that the appellant 
sustained an injury to the ears from a blast injury in 
service.

Also, accompanying the appellant's July 1996 statement were 
private hospital records dated August 1967.  These records  
reflect that the appellant was hospitalized for acute 
mastoiditis of the right ear.  At that time, he reported a 2 
day history of earache.  He did not report any prior blast 
injury to the ear(s).

In November 1996, a personal hearing was conducted.  The 
appellant testified that he was shot in the face with a blank 
round causing ear and hearing trauma, specifically a burst 
ear drum, which required treatment.  He further testified 
that he believed his heart condition had its onset in 
service, his severe jaw displacement caused periodontal 
disease, and that his residuals of mandibular fractures 
warranted a rating based on nerve damage.
In March 1997, a letter dated November 1996 from R. Harris , 
D.D.S., reflects that the appellant underwent recent oral 
examination and that the physician was reminded that he 
referred the appellant 3 years earlier to the VA for 
treatment of possible misalignment of the jaws and possible 
total nerve damage due to dental trauma and/or decay.  Visual 
examination in November 1996 revealed severe decay of some 
teeth with near nerve invasion and an upper denture with 
malaligned occlusion.

A Social Security Administration award document dated 
November 1998 reflects that the appellant was found unable to 
perform gainful employment and granted disability insurance 
benefits.

In June 1999, a personal hearing was conducted.  The 
appellant again testified that he was shot in the face with a 
blank round causing ear and hearing trauma.  He further 
testified that he believed his heart condition had its onset 
in service and he vehemently denied having had asthma.  The 
appellant argued that service connection for periodontal 
disease was warranted because it was caused by dental trauma, 
which produced a maligned jaw.  He also argued that his 
residuals of mandibular fractures warranted a rating based on 
nerve damage.  He indicated that he had trouble chewing food 
and that one side of his jaw did not meet.  He elaborated 
that he was advised that he needed extraction of some/all 
teeth to obtain a good bite.  He was unable to chew steak, 
peanuts, etc.  He reported that his foods had to be cooked 
until very tender and cut into small bite size pieces.

I.  Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as hearing loss or 
cardiovascular disease, to a degree of at least 10 percent 
within one year after separation from service.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Heart Disease

A review of the evidence of record shows that the appellant 
was diagnosed post service with arteriosclerotic heart 
disease and that he had a myocardial infarction.  However, he 
has failed to present competent medical evidence relating the 
post service onset of heart disease to service.  Service 
medical records are entirely silent for a diagnosis of heart 
disease.  While the appellant believes that his in-service 
symptoms of chest pain and shortness of breath were early 
manifestations of heart disease, the appellant as a layman is 
not competent to offer medical opinions, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

Therefore, absent evidence establishing a nexus, or link, 
between arteriosclerotic heart disease, status post 
myocardial infarction, and the appellant's in-service 
complaints of chest pain and shortness of breath, or his 
period of service generally, the claim for service connection 
is not well grounded.  See Caluza supra.; see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

B.  Periodontal Disease Due Dental Trauma

Competent medical evidence has not been presented showing 
that the appellant has periodontal disease due to dental 
trauma.  Competent evidence of dental or oral disability due 
to trauma, or disease such as osteomyelitis, is requisite.  
See 38 C.F.R. § 4.150 (Note)(1999).  The Board acknowledges 
the appellant's belief that a causal relationship exists 
between the development of periodontal disease and his jaw 
fracture in service.  However, as a layman, the appellant is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
supra.  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan supra.; Grottveitt supra; Tirpak 
supra.  Therefore, the Board finds that the claim for service 
connection for periodontal disease due to dental trauma is 
not well grounded.

Additionally, the Board notes that periodontal disease itself 
is not a disability for which service-connection may be had.  
Specifically, 38 C.F.R. § 4.149 (1999) provides as that:

Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be 
considered service-connected solely for 
the purpose of determining entitlement to 
dental examinations or outpatient dental 
treatment under the provisions of Sec. 
17.120 or Sec. 17.123 of this chapter.

C.  Residuals of Right Perforated Tympanic Membrane

The appellant alleges that he sustained trauma to the right 
ear when a fellow serviceman fired a blank ammunition round 
in his face during active duty.  Since that incident, the 
appellant testified that he has had marked hearing loss and 
ear infections.  Lay evidence has been presented showing 
incurrence of the alleged injury in service, specifically, a 
statement from the appellant's brother, and medical evidence 
has been presented showing a current ear/hearing disability.  
Therefore, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

A review of the evidence of record reflects that the 
appellant was diagnosed on VA audiological examination in 
March 1995 with bilateral ear trouble with evidence of 
possible bilateral perforation, "probably" from having his 
ear drums blown out by the in-service blast.  A second VA 
audiological examination in March 1996 diagnosed ear 
disability consistent with "severe acute trauma to the ear" 
from the alleged blast injury to the face in service.  The 
appellant reported at each of these examinations, and 
provided sworn testimony, that he sustained ear trauma in-
service when a fellow serviceman fired a blank ammunition 
round in his face.

Prior to the history reported on the 1995 and 1996 VA 
examinations, the first suggestion of an in-service injury to 
the ears was on the appellant's February 1995 claim for 
service connection.  In support of his claim, the appellant 
had his brother submit a lay statement dated April 1996 to 
the effect that the appellant had ear problems since service 
and that he had sustained ear trauma from a blast incident.  
However, weighing against the credibility of the allegations 
of an in-service ear injury are the service medical records 
and private hospital records dated August 1967.  Service 
medical records, including service separation examination 
dated January 1996, are entirely negative for evidence of the 
claimed blast incident, along with any findings for a 
ruptured or perforated tympanic membrane.  Curiously, 
although the appellant was seen for an ear infection in July 
1962, there was no indication of prior or current ear trauma 
precipitated by the firing of a blank round in his face, and 
again no findings or history for a perforated tympanic 
membrane.  Private hospital records dated August 1967 show 
that the appellant was hospitalized for severe ear infection, 
diagnosed as mastoiditis, but he again did not report any 
history of blast injury to the ears or prior ear problems, 
including a ruptured or perforated tympanic membrane.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for residuals of a ruptured right ear drum 
(tympanic membrane).  While a current ear disability is 
shown, related by history to alleged in-service ear trauma, 
the Board does not believe that the record satisfactorily (by 
a preponderance) establishes either the incurrence of the a 
blast injury to the ears in service or the incurrence of a 
right perforated tympanic membrane in service.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

****
With regard to those claims deemed not well grounded, we note 
that under 38 U.S.C.A. § 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


II.  Increased Ratings

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides under 
diagnostic code 9904 a 0, 10, and 20 percent rating for 
slight, moderate, and severe mandible displacement, 
respectively.  The note to diagnostic code 9904 provides that 
the degree of impairment is dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (1999).

A review of the evidence of record shows that VA dental 
examinations were conducted in April and July 1995, and March 
1996.  These examinations were positive for periodontal 
defect and the need for a new denture.  There were no 
findings for a malaligned jaw.  However, in a letter dated 
November 1996, a private dentist indicated that he had 
examined the appellant 3 years earlier and referred him to 
the VA for treatment of possible malalignment of the jaws and 
possible total nerve damage due to dental trauma and/or 
decay.  Visual examination in November 1996 revealed severe 
decay of some teeth with near nerve invasion and an upper 
denture with malaligned occlusion.

In sworn testimony, the appellant indicated that he had 
trouble chewing food and that one side of his jaw did not 
meet.  He elaborated that he was advised that he needed 
extraction of some/all teeth to obtain a good bite.  The 
appellant emphasized that his primary jaw problem was that 
they did not meet and he was unable to chew steak, peanuts, 
etc.  He reported that his foods had to be cooked until very 
tender and cut into small bite size pieces.

Upon consideration of the medical evidence of record, coupled 
with the appellant's sworn testimony, the Board believes that 
severe displacement of the mandible is not shown as there 
appears to be no loss of jaw motion or an inability to 
masticate solid foods although the appellant reports that his 
foods must be cooked until very tender and cut into small 
bites.  Specifically, we note that VA examinations in recent 
years do not show severe displacement of the mandible, nor do 
they reflect complaints of loss of masticatory function.

While the appellant argues that his mandible disability 
should be rated on the basis of nerve impairment, we observe 
that service medical records are negative for nerve 
involvement with the initial fracture injury and that recent 
dental treatment records similarly do not show nerve 
impairment related to the mandible fracture in service 
although severe tooth decay with near nerve invasion was 
noted on private dental evaluation in November 1996.  
Therefore, the Board finds no basis for a dental rating due 
to nerve involvement.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for periodontal disease due to dental 
trauma is denied.

Service connection for residuals of a ruptured ear drum is 
denied.

An increased rating for residuals of fracture to the right 
and left mandible is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

